JOHN GEROSA, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.  ANTHONY GEROSA, PETITIONER, v. COMMISSIONER OF INTERNAL REVENUE, RESPONDENT.Gerosa v. CommissionerDocket Nos. 27191, 27192.United States Board of Tax Appeals21 B.T.A. 1234; 1931 BTA LEXIS 2233; January 16, 1931, Promulgated *2233  Stockholders who, at the time of dissolution of a corporation, received all of its net assets are liable as transferees for a deficiency determined against the corporation.  Moses H. Rothman, Esq., for the petitioners.  E. A. Tonjes, Esq., for the respondent.  STERNHAGEN *1234  OPINION.  STERNHAGEN: The respondent determined that there was a liability of each of these petitioners of $5,762.49 as transferees of the assets of the Metropolitan Roofing Material Co., Inc., against which a deficiency of the same amount in income and profits tax for 1920 had been determined.  Upon motion of petitioners, the hearings were consolidated.  At the hearing, a contention by petitioners that the transferor taxpayer was not liable on the merits for the deficiency was abandoned because petitioners were without evidence to support it.  A motion was made by petitioners for judgment because the liability had lapsed by limitation, and this motion was denied.  The respondent's determination of a deficiency of $5,762.49 is therefore *1235  affirmed.  The only issue remaining for decision is whether these petitioners are liable as transferees for the deficiency*2234  of the corporation.  They are individuals who were at the time of the dissolution of the Metropolitan Roofing Material Co. on or about March 31, 1921, its sole and equal shareholders, to whom were transferred all of the corporation's net assets of $30,888.38.  They are, therefore, liable for the corporation's deficiency.  ; ; ; . Judgment will be entered for the respondent.